Citation Nr: 1715489	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-46 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served from August 1969 to August 1973.  He died in January 2007, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In September 2013, March 2014 and October 2014 the Board remanded the claim to the AOJ for further development.  The matter has since returned to the Board.  

In February 2017, the Board sought an opinion from an independent medical expert (IME) as to the matter on appeal.  In April 2017, an IME opinion was obtained.


FINDINGS OF FACT

1.  The Veteran died in January 2007.  The death certificate lists the immediate cause of death as cardiopulmonary arrest due to renal cell cancer with metastasis.

2.  At the time of his death, the Veteran was service-connected for hypertension, evaluated as 10 percent disabling.

3.  Resolving reasonable doubt, the Veteran's service-connected hypertension contributed substantially and materially to the cause of his death.





CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a service-connected disability contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  The appellant essentially asserts that the Veteran's service-connected hypertension, including medications to treat such condition, led to the Veteran's death.  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310. 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.   A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran died in January 2007.  The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest due to renal cell cancer with metasteas.  

At the time of death, the Veteran was service-connected for hypertension, evaluated as 10 percent disabling.

VA treatment records indicate that the Veteran was diagnosed with a renal cell carcinoma in 2006.  See e.g., July 13, 2006 pathology report. 

In support of her claim, the appellant asserts that the American Cancer Society and the National Cancer Institute have indicated a link between high blood pressure and kidney cancer.  The appellant submitted an online web cast discussion from physicians who discussed a link between unchecked high blood pressure and a danger of developing kidney disease.  See appellant's statement and printed web cast received September 8, 2009.  

The record contains both positive and negative evidence regarding a nexus between the Veteran's hypertension and his fatal renal cell carcinoma.  The Board initially notes that despite conflicting conclusions, none of the medical opinions of record were able to link the Veteran's anti-hypertensive medications to his cause of death.  

A positive nexus opinion was provided by a Veteran's Health Administration (VHA) specialist in April 2017.  After a notation of the Veteran's medical history, including his treatment of hypertension, the onset of his renal cell carcinoma and the circumstances of his death, the VHA specialist opined that the Veteran's hypertension contributed substantially or materially to the Veteran's death.  In support of his opinion, the VHA specialist indicated that the Veteran had two risk factors for the development of renal cell carcinoma which were smoking and hypertension.  As hypertension was pertinent to this case, his focus was on this risk factor.  Hypertension predisposes an individual to renal cell carcinoma development, which seems to be independent of anti-hypertensive medications or obesity.  The independent contribution of both conditions was difficult to sort out due to their close correlation with hypertension itself and the underlying biological explanations linking hypertension to renal cell carcinoma remain largely unknown.  As requested, the VHA specialist addressed the appellant's assertions and web evidence, as summarized above; he noted that the webcast transcript was not relevant but that he was able to find medical literature to support her claim, that is, that high blood pressure is considered a risk factor for the development of kidney cancer.  The underlying mechanism for this causation was still unknown.  The specialist attached medical literature he used to support his opinion.  The Board affords this opinion great probative weight as the physician had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions with adequate rationales for the conclusions based on medical principles.

Negative nexus opinions between the Veteran's hypertension and his cause of death were provided in November 2009, December 2013 with an April 2014 addendum, and November 2014.  Here, the November 2009 opinion is entitled to low probative weight as the opinion is general in nature and does not discuss facts specific to the case.  The December 2013 VA opinion did not address whether hypertension caused or aggravated renal cell carcinoma.  The April 2014 addendum rationalized that hypertension was not an accepted etiology of renal cell carcinoma.  However, the examiner did not discuss whether any aggravation occurred.  Consistent with the April 2017 opinion, the November 2014 VA examiner highlighted that the etiology of renal cell carcinoma is unknown.  In contrast, the 2014 examiner opined that there was no conclusive evidence to link hypertension to renal cell carcinoma as an etiological agent based on current medical literature.  

In considering the evidence of record, notably the conflicting opinions from April 2017 and November 2014, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the appellant, the claim of entitlement to service connection is granted.



(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


